DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/02/2021 has been entered. An action on the RCE follows. 
	 

Status of the application

This Office Action is in response to Applicant's amendments filed on 03/02/2021. Claims 1-8, 10-17 and 19 and 20 are pending for this examination.


Invention Summary as understood by the Examiner

This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application teaches dynamic injection of executable code in a software program which uses function wrappers to make call to make system calls. Code injection or code instrumentation is known in the art. Using a wrapper function to make a system call is also known in the art. The instant application also teaches hot code patching. This is also known in the art. The examiner, at this time, does not have any suggestion for advancing prosecution. However, the applicant is welcome to set up an examiner interview to work together in finding allowable features in the application.   

Analogous art

In broad interpretation, instant application is about dynamic software instrumentation (or code injection), use of scripts language, making function calls using function wrappers, hot code patching. Prior arts which teach the above technologies are considered to be analogous art to the instant application.


Acknowledgement

Claims 1-8, 10-17, 19 and 20 are pending.
Claims 1, 2, 4-8, 10, 11, 13-17, 19 and 20 have been amended. 
Claims 9 and 18 have been canceled. 
In light of applicant’s amendment and cancelation, the 35 USC 112(b) rejections of claims 8, 9, 17 and 18 are withdrawn.


Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered but found not to be persuasive. Accordingly, this action has been made non-final. Applicant argues in summary:

Applicant argues on page 16 paragraph 2, “Accordingly, Applicant contends that claims 8 and 17 are definite and fully satisfy the requirements of 35 U.S.C. § I. 12. Applicant respectfully requests that the present rejection be withdrawn.”

Examiner’s response: Please refer to 35 USC 112(b) rejection below. It has been shown that an essential step has been omitted from the claim. 

Applicant argues on page 17 paragraph 2, “In this context, Gompel teaches that the CLAM module can interpret a wrapper script, which includes a system() call that invokes an NLP application. Applicant's claim 1, however, recites that the script calls a trampoline function with first parameters that specify a function of the executing module with second parameters. lf Compel' s script is equated to Applicant's claimed script, then the system() call would equate to Applicant's claimed trampoline function. However, the system() call in Compel does not call a function in an executing module of the computer system. Rather, the system() call invokes an NLP application instead of a function.”

Examiner’s response: It appears that the applicant is referring to the amended claim 1. Please refer to the 35 USC 103 rejection of claim 1 below, where this has been addressed.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b)  as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. Claim 8 recites, “detecting, by the executing module, invocation of a different function of the executing module as a trigger; executing, by the executing module, the executable code to call the function in place of the different function.” The claim describes that one function is triggered but another function is called. It appears that the claim’s intention is to capture the “hot patch” feature as described in paragraph [0042] and [0043]. Specification [0042] recites “In the embodiment illustrated herein, an administrator uses this method to replace a call to a first kernel function with a call to a second kernel function.” Without this step, the claim becomes nonsensical. For this examination, the examiner considers this step is included in the claim. Claim 17 is substantially similar to claim 8 and has been rejected using the same rationale as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 10, 13, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin Gompel (hereinafter Gomple, “Wrapper Script”, 2018, published at tps://clam.readthedocs.io/en/latest/wrapperscript.html), in view of Chriserin (herein after Chriserin, “Pass arguments through to wrapped function”, 2018, Published by Hashrocker Project), further in view of Vainer et al. (hereinafter Vainer, Pub No.: US 2009/0249300). 

As per claim 1, (Currently amended) Gompel teaches, 

A method of probing a computer system, comprising: 

compiling, by a script compiler executing in the computer system, a script that includes a call to a trampoline function with first parameters, (Gompel recites on page 1, paragraph 2, “When CLAM starts the wrapper script, it creates a clam.xml file containing the selection of parameters and input files provided by the user. It call the wrapper script with the arguments as specified in COMMAND in the serviceconf.” Here starting a script means compiling by the script compiler because script is an interpreter which compiles and executes at the same time. Wrapper script is a function (trampoline function) and clam.xml file has the first parameters.) 

compiling, by a probe engine executing in the computer system, output of the script compiler to generate executable code: (Gompel shows on page 1, paragraph 2, execution of a wrapper script. Execution of wrapper script creates executable and executes at the same time.) 

executing,  by the executing module,  the executable code to call the trampoline function, which in turn calls the  function of the executing module with the second parameters. (Gompel recites on page 4, paragraph 2, “The core of your wrapper script usually consists of a call to your external program. In Python this can be done through os.system().” Wrapper scripts makes a trampoline call, which in turn calls os.system. os.system is an interface to the executing module [or OS module]. Page 4 paragraph 3 shows an example of os.system call with its parameters [or second parameters].)
Gompel teaches use of wrapper script to make a call to another function. Gompel teaches passing parameters using claim.xml file. Gompel does not explicitly mention, “wherein first values of the first parameters specify a function”. However, in analogous art of use scripts for wrapper functions, Chriserin teaches, 
wherein first values of the first parameters specify a function (Chriserin page 1 bottom two lines shows calling a wrapper function whose first parameter is “func”, which specifies the function to be called. This is a generic property of a wrapper function.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Gompel of using wrapper function by incorporating the teaching “wherein first values of the first parameters specify a function” of Chriserin. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Chriserin to pass the function name to generate a call to the second function. This is a common practice in use of wrapper function. This is showing known features of a wrapper function.

Gompel teaches,
[a function] of an executing module of the computer system, (Gompel recites on page 4, paragraph 2, “The core of your wrapper script usually consists of a call to your external program. In Python this can be done through os.system().” Please note that wrapper is calling through os.system that means it is calling an OS module. OS module is executing on which the script is running. As such, wrapper function is calling an executing module.) 

the function having second parameters; (Gompel shows on page 4, paragraph 3 a call to os.system which includes second parameters.)

Gompel and Chriserin teach use of wrapper script to make a call to another function, where the another function can be a OS system call. They does not explicitly mention, “injecting the executable code into an executing module of the computer system;” However, in analogous art of use scripts for wrapper functions, Vanier teaches, 

injecting, by the probe engine, the executable code into the executing module of the computer system; (Vanier recites in [0004] starting at line 4, “The technique and system use instruction (e.g., JavaScript code) injection to apply wrapper functions to event handlers and elements in an application, as necessary, to monitor a state of an event generator before and after actions have be called upon the event generator.” JavaScript code is the executable code injected. Vanier recites in [0005] starting at line 7, “To facilitate, at least some of, the same, when a page loads event handler monitoring wrappers are injected into the page and event handlers on the page are associated with the monitoring wrappers.” This shows that the injection happens in an executing module [or a loaded page]. Please note that monitoring wrappers are the executable code.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Gompel and Chriserin of using wrapper function by incorporating the teaching “injecting, by the probe engine, the executable code into the executing module of the computer system;”  of Vainer. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Vainer to instrument a software system to make a call to a wrapper function, where the wrapper function wraps system calls. This will be useful for debugging software system by monitor system calls.


As per claim 4, (Currently amended) Chriserin teaches, 

wherein the trampoline function is a generic function that is used to generate executable code for calling different functions depending on a value of one of the first parameters, the executable code calling the function of the executing module
when the value of one of the first parameters specifies the function of the executing module, and a total number of first parameters is greater than a total number of the second parameters. (Chriserin page 1 bottom paragraph shows an example wrapper function [or trampoline function] using the first parameter as the function name. Depending on the first parameter, the wrapper will call different functions. The wrapper function has one more parameter than the function [“func” in this case] because the first parameter of the trampoline function is the name of the function which is not present in the parameters of the function. Chriserin shows a generic wrapper [or trampoline] function. Chriserin does not mention the function is executing. But is has been shown in claim 1 that Gompel teaches that the function is an executing module [or OS module].) 

 
As per claim 5, (Currently amended) Chriserin teaches,

further comprising: compiling, by the script compiler, a different script that includes a call to the trampoline function with the first parameters, wherein second values of the first parameters specify a call to a different function of the executing module with third parameters, wherein the different function is different from the function and a total number of the third parameters is different from the total number of the second parameters. (Chriserin shows on page 1, middle of the page that a wrapper is calling “func” with two parameters “name” and “num”. This “func” is a third function which has different number of parameters and calls a different function. Although the function name, “func” in the example, is same as the second function, it is obvious that it is a different function because it has different parameters. It has been shown in claim 1 rejection that Gompel teaches the function is part of the OS, which is an executing module.) 

As per claims 10, 13 and 14, these are medium claims that substantially parallel the limitations of the method claims 1, 4 and 5, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 

Claims 2, and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gompel, Chriserin and Vainer as applied to claim 1 and 10  and further in view of Barry et al. (hereinafter Barry, “Operating Systems Overview”, 2012, Science Direct). 

As per claim 2, (Currently amended) Gompel, Chriserin and Vainer teach use of wrapper function to call a wrapped function and passing parameters from the wrapper to the wrapped function. They do not explicitly mention, “wherein the function is a kernel function of system software for the computer system.” However, in analogous art of function calls, Barry teaches,

wherein the function is a kernel function of system software for the computer system. (Barry shows on page 2, bullet number 3-6, wrapper function [or first function] makes issues a service trap which makes a service call [or second function] using a trap handler. The service call is a kernel function call. Bullet 6 recites, “At this point, the processor is executing the kernel system call function with kernel privileges.”)  

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Gompel, Chriserin and Vanier of using wrapper function by incorporating the teaching “wherein the function is a kernel function of system software for the computer system” of Barry. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of calling kernel functions using a wrapper function because a wrapper function provides some additional features of calling an OS system call. 

 As per claim 11, this is a medium claim that substantially parallels the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 
 
Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gompel, Chriserin, Vainer and Barry as applied to claim 1 and 10 and further in view of Brumme et al. (hereinafter Brumme, Pub. No.: US 2008/0222659). 

As per claim 3, (Original) Gompel, Chriserin, Vainer and Barry teach use of wrapper script and code injection. They do not explicitly mention, “wherein the computer system has virtual machines executing therein and the system software is a hypervisor that supports execution of the virtual machines.” However, in analogous art of use scripts for wrapper functions, Brumme teaches, 
wherein the computer system has virtual machines executing therein and the system software is a hypervisor that supports execution of the virtual machines. (Brumme Fig. 1B shows a wrapper function makes a service call to an operating system abstraction layer. Fig. 2B shows that operating system abstraction layer can be a hypervisor. Brumme recites in paragraph [0066] last sentence “Alternately, the combination of operation system 301 and operating environment abstraction layer 322 (for Hypervisor) can directly communicate with the services of host operating system environment 343.” This shows that the system software is a combination of the operating system and hypervisor.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Gompel, Chriserin, Vainer and Barry of using wrapper function by incorporating the teaching “wherein the computer system has virtual machines executing therein and the system software is a hypervisor that supports execution of the virtual machines” of Brumme. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Brumme of using virtual machines for the system calls. Virtual machine behave the same way as real system but it is much easier to configure and maintain. 

As per claims 12, this is a medium claim that substantially parallels the limitations of the method claim 3. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 


Claims 6, 7, 15 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gompel, Chriserin and Vainer as applied to claim 1 and 10 and further in view of syscall Linux man pages (hereinafter Linux-Syscall, “Linux Programmer’s Manual”, 2018, Linux/Unix system programming training, published at https://man7.org/linux/man-pages/man2/syscall.2.html. 
As per claim 6, (Currently amended) Gompel, Chriserin, and Vainer teach wrapper program injection to make system calls from user space. They do not explicitly mention, “further comprising:  13comparing a value returned in response to calling the function against an expected value as a unit test for the function.” However, in analogous art of system calls, Linux-Syscall teaches, 
further comprising:  13comparing a value returned in response to calling the function against an expected value as a unit test for the function. (Linux-Syscall recites on page 1, “syscall() is a small library function that invokes the system call whose assembly language interface has the specified number with the specified arguments. Employing syscall() is useful, for example, when invoking a system call that has no wrapper function in the C library. syscall() saves CPU registers before making the system call, restores the registers upon return from the system call, and stores any error code returned by the system call in errno(3) if an error occurs.” This shows that syscall works as the trampoline function which calls a system call (which is the function). On the bottom of page 1 it recites, “The return value is defined by the system call being invoked. In general, a 0 return value indicates success. A -1 return value indicates an error, and an error code is stored in errno.” This shows that a returned value from the system call [or the function] is returned and it is compared with the expected value of zero. Otherwise, an error has occurred and error number is returned.) 
 Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Gompel, Chriserin, and Vainer of using wrapper function to make system call by incorporating the teaching “further comprising:  13comparing a value returned in response to calling the function against an expected value as a unit test for the function” of Linux-Syscall. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Linux-Syscall of making a system call and then comparing result with the expected result to ensure that the call was successful. 

As per claim 7, (Currently amended) Linux-Syscall teaches, 
wherein a value that is returned in response to calling the function represents an output of the function. (Linux-syscall recites on the bottom of page 1 it recites, “The return value is defined by the system call being invoked. In general, a 0 return value indicates success. A -1 return value indicates an error, and an error code is stored in errno.” This shows whichever system call is called, the system call will return a value.) 

As per claims 15 and 16, these are medium claims that substantially parallel the limitations of the method claim 6 and 7. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 

Claims 8 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gompel, Chriserin and Vainer as applied to claim 1 and 10 and further in view of Ramaswamy et al. (hereinafter Ramaswamy, “Katana: A Hot Patching Framework for ELF Executables”, 2010, IEEE).   
As per claim 8, (Currently Amended) Gompel, Chriserin and Vainer teach wrapper program injection to make system calls from user space. They do not explicitly mention, “detecting, by the executing module, invocation of a different function of the executing module as a trigger;  executing, by the executing module, the executable code to call the function in place of the different function.” However, in analogous art of system calls, Ramaswamy teaches,
detecting, by the executing module, invocation of a different function of the executing module as a trigger;  executing, by the executing module, the executable code to call the function in place of the different function. (Please 35 USC 112(b) rejection above. Ramaswamy recites on page 3, column 2, paragraph 2, “We map the new function in memory, and insert a trampoline jmp instruction at the beginning of the old function within the process memory image. This interposition allows the caller to execute our new function instead of the previous one at the cost of an extra jump. It is possible to avoid the overhead (from branch mis-prediction) of the jmp instruction by adding code in the old function which traces up the stack and modifies the caller’s call instruction operand to point to the new address instead of the old one. Although this optimization would ensure that all subsequent calls from the same caller would execute the new patched function without stepping into the old one,..”. This shows two ways to make a call to the function instead of the different function. In the first method the different function will be called and then will be redirected to the function. In the second method, the different function will not be called, instead the execution will directly go to the function.) 
 Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Gompel, Chriserin and Vainer of using wrapper function to make system call by incorporating the teaching “detecting, by the executing module, invocation of a different function of the executing module as a trigger;  executing, by the executing module, the executable code to call the function in place of the different function” of Ramaswamy. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of hot patching an application when a bug needs to be fixed in a function. 

As per claim 17, this is a mediums claim that substantially parallels the limitations of the method claims 8. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 


Claim 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brumme et al. (hereinafter Brumme, Pub. No.: US 2008/0222659), Martin Gompel (hereinafter Gomple, “Wrapper Script”, 2018, published at https://clam.readthedocs.io/en/latest/wrapperscript.html), in view of Chriserin (herein after Chriserin, “Pass arguments through to wrapped function”, 2018, Published by Hashrocker Project), further in view of Vainer et al. (hereinafter Vainer, Pub No.: US 2009/0249300). 

As per claim 19, (Currently Amended) Brumme teaches, 
A computer system, comprising:
a processor that is executing code for a hypervisor that is supporting execution of virtual machines; and (Brumme Figs. 1A shows a processor running an operating system. Fig. 2B shows operating system running on top of a hypervisor. This operating system is running as a virtual machine.) 
a memory, (Brumme Fig. 1A shows a computer system including memory)
[a function] of an executing module of the hypervisor, (Brumme Fig. 1B box 112 shows a wrapper function which invokes a service call [box 114] to service 118 where service is an operating system abstraction layer. Brumme Fig. 2B shows that the operating system abstraction layer is a hypervisor interface. When the system is running them the hypervisor module is an executing module. This shows that a wrapper function calls a function [or service] from the executing hypervisor.) 

the function having second parameters, (Brumme recites in [0052] “The wrapper function passes the context to an operating environment abstraction layer service (e.g., similar to service 118). For example, system wrapper function 512 can pass call context 521 to abstraction layer service 518. The abstraction layer service can also create its own service context, capturing the context from the wrapper function with additional information, …”. These context information [obtained from the wrapper function and also created by the abstraction layer] is the second parameters of the function.) 

executing, by the executing module, the executable code to call the trampoline function, which in turn calls the function of the executing module with the second parameters. (Brumme Fig. 1B step 151 shows a call to a wrapper function. Step 152 shows the trampoline function [or the wrapper function] in turn making a call to the executing module, which is the “service call” made to the Operating Environment abstraction layer. Brumme recites in [0052] “The wrapper function passes the context to an operating environment abstraction layer service (e.g., similar to service 118). For example, system wrapper function 512 can pass call context 521 to abstraction layer service 518. The abstraction layer service can also create its own service context, capturing the context from the wrapper function with additional information, …”. These context information [obtained from the wrapper function and also created by the abstraction layer] is the second parameters of the function call.)
Brumme teaches system call using a wrapper function to a hypervisor in a virtual machine environment. Brumme does not explicitly mention, “wherein the memory includes code which when executed by the processor performs the steps of: compiling, by a script compiler executing in the computer system, a script that includes a call to a trampoline function with first parameters”. However, in analogous art of service call using a wrapper function, Gompel teaches, 
wherein the memory includes code which when executed by the processor performs the steps of:
compiling, by a script compiler executing in the computer system, a script that includes a call to a trampoline function with first parameters, (Gompel recites on page 1, paragraph 1, “Service providers are encouraged to write a wrapper script that acts as the glue between CLAM and the NLP Applications. … When CLAM starts the wrapper script, it creates a clam.xml file containing the selection parameters and input files provided by the user. It call the wrapper script with the arguments as specified in COMMAND in the serviceconf.” Here wrapper script is the trampoline function.)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Brumme of using wrapper function on hypervisor by incorporating the teaching “wherein the memory includes code which when executed by the processor performs the steps of: compiling, by a script compiler executing in the computer system, a script that includes a call to a trampoline function with first parameters” of Gompel. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Gompel to create a script for calling a function using a wrapper function. 
Brumme and Gompel teach use of wrapper script to make a call to another function. They do not explicitly mention, “wherein first values of the first parameters specify a function”. However, in analogous art of use scripts for wrapper functions, Chriserin teaches, 
wherein first values of the first parameters specify a function (Chriserin shows on page 1 bottom paragraph that the value of the first parameter of a wrapper function [which is “func” in this case] specifies the function to call by the wrapper.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Brumme and Gompel  of using wrapper function by incorporating the teaching “wherein first values of the first parameters specify a function” of Chriserin. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Chriserin to pass the function name to generate a call to the second function. This is a common practice in use of wrapper function. This is showing known features of a wrapper function.

Brumme, Gompel and Chriserin teach use of wrapper script to make a call to another function. They do not explicitly mention, “injecting, by the probing engine, the executable code into the executing module”. However, in analogous art of using scripts for wrapper functions, Vanier teaches, 

injecting, by the probing engine, the executable code into the executing module; (Vanier recites in [0004] starting at line 4, “The technique and system use instruction (e.g., JavaScript code) injection to apply wrapper functions to event handlers and elements in an application, as necessary, to monitor a state of an event generator before and after actions have be called upon the event generator.” JavaScript code is the executable code injected. Vanier recites in [0005] starting at line 7, “To facilitate, at least some of, the same, when a page loads event handler monitoring wrappers are injected into the page and event handlers on the page are associated with the monitoring wrappers.” This shows that the injection happens in an executing module [or a loaded page]. Please note that monitoring wrappers are the executable code. Brumme shows the code is executing in a hypervisor controlled environment.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Brumme, Gompel and Chriserin of using wrapper function by incorporating the teaching injecting, by the probing engine, the executable code into the executing module;” of Vanier. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Vanier to dynamically instrument the code for dynamic update and debugging purpose. 

As per claim 20, (Currently Amended) Chriserin teaches, 
wherein the trampoline function is a generic function that is used to generate executable code for calling different functions depending on  a value of one of the first parameters, the executable code calling the function of the executing module
when the value of one of the first parameters specifies the function of the executing module, and a total number of the first parameters is greater than  a total number of the second parameters, and (Chriserin page 1 bottom paragraph shows an example wrapper function [or first function] using the first parameter as the function name. Depending on the first parameter, the wrapper will call different functions. The wrapper function has one more parameter than the second function [or “func” in this case].) 
the function of the executing module is a kernel function of the hypervisor. (Brumme Fig. 1B shows wrapper function [or first function 112] calling a service call [or second function 114]. Fig. 2B shows the service call is to a hypervisor. Brumme recites in [0066] last sentence “Alternately, the combination of operation system 301 and operating environment abstraction layer 322 (for Hypervisor) can directly communicate with the services of host operating system environment 343.” This shows service for the service call is provided by the hypervisor. Fig. 3D shows system services to a Hypervisor goes through kernel. )

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335. The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        April 6, 2021